Citation Nr: 0916430	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
a left testicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted the Veteran's claim for a 
left testicle disability (characterized as left 
hydrocelectomy with recurrence of varicocele) and assigned a 
10 percent rating effective August 20, 2001.  This decision 
was issued to the Veteran and his service representative in  
February 2003.  The Veteran disagreed with this decision in 
May 2003, seeking an initial rating greater than 10 percent 
for a left testicle disability.

In a May 2003 rating decision, the RO confirmed and continued 
the 10 percent rating assigned for a left testicle 
disability.  Because the initial rating assigned to the 
Veteran's service-connected left testicle disability is not 
the maximum rating available for this disability, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In June 2007 and June 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected left testicle disability 
is manifested by, at worst, complaints of pain and urinary 
frequency and a mild asymptomatic scar; there is no evidence 
of recurrent symptomatic urinary tract infection or limited 
motion caused by his surgical scar.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for a left testicle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.115a, 4.115b, 4.118, Diagnostic Code 
(DC) 7525-7804 (effective before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for a left testicle 
disability is a "downstream" element of the RO's award of 
service connection for a left testicle disability in the 
currently appealed rating decision issued in February 2003.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2003 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for a left testicle disability, and because the 
Veteran's higher initial rating claim for a left testicle 
disability is being denied, the Board finds no prejudice to 
the Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for a left testicle disability originates, however, 
from the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in the June 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for a left testicle disability is being 
denied, any question as to the appropriate disability rating 
or effective date is moot and there can be no failure to 
notify the Veteran.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  Pursuant to the Board's June 2008 remand, VA 
provided the Veteran with an examination to determine the 
current severity of his service-connected left testicle 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that his service-connected left testicle 
disability is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left testicle disability 
currently is evaluated as 10 percent disabling by analogy to 
38 C.F.R. §§ 4.115a, 4.115b, 4.118, DC 7525-7804 (chronic 
epididymo-orchitis-superficial scars).  See  38 C.F.R. 
§§ 4.115a, 4.115b, 4.118, DC 7525-7804 (2008).  

DC 7525 provides that chronic epididymo-orchitis will be 
rated as a urinary tract infection.  A urinary tract 
infection is rated under 38 C.F.R. § 4.115a.  See 38 C.F.R. 
§§ 4.115a, 4.115b, DC 7525.  A 10 percent rating is assigned 
under 38 C.F.R. § 4.115a for a urinary tract infection with 
long-term drug therapy, 1-2 hospitalizations per year, and/or 
requiring intermittent intensive management.  A 30 percent 
rating is assigned for a urinary tract infection with 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than 2 times/year) and/or requiring 
continuous intensive management.  A urinary tract infection 
manifested by poor renal function should be rated as renal 
dysfunction.  See 38 C.F.R. § 4.115a.

Although the regulations for evaluating skin disabilities 
were revised effective August 30, 2002, the Board notes that 
DC 7804 was not changed.  See 67 Fed. Reg. 49596 (July 31, 
2002).  A 10 percent rating is assigned under DC 7804 for 
superficial scars which are painful on examination.  Note (1) 
to DC 7804 defines a superficial scar as one not associated 
with underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
DC 7804.  Because the Veteran is in receipt of the maximum 
disability rating under DC 7804, the Board also must consider 
whether a higher initial rating is warranted under other 
potentially applicable DC's for evaluating skin disabilities.

Prior to August 30, 2002, a 10 percent rating was assigned 
under DC 7801 for third degree burn scars in an area or areas 
exceeding 6 square inches (38.7 square centimeters).  A 
20 percent rating was assigned for scars in an area or areas 
exceeding 12 square inches (77.4 square centimeters).  A 
30 percent rating was assigned for scars in an area or areas 
exceeding one-half square foot (0.05 square meters).  A 
40 percent rating was assigned for scars in an area or areas 
exceeding 1 square foot (0.1 square meters).  See 38 C.F.R. 
§ 4.118, DC 7801 (effective before August 30, 2002).  Note 
(1) provided that actual third degree residual involvement 
was required.  Note (2) provided that ratings for widely 
separate areas, as on 2 or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
rated separately and combined.  Id.

Under DC 7801, effective August 30, 2002, a 10 percent rating 
is assigned for a scar (other than head, face, or neck) that 
is deep or causes limited in an area or areas exceeding 
6 square inches (39 square centimeters).  A 20 percent rating 
is assigned for a scar (other than head, face, or neck) that 
is deep or causes limited motion in an area or areas 
exceeding 12 square inches (77 square centimeters).  A 
30 percent rating is assigned for a scar that is deep or 
causes limited motion in an area exceeding 72 square inches 
(465 square centimeters).  A maximum 40 percent rating is 
assigned for a scar that is deep or causes limited motion in 
an area exceeding 144 square inches (929 square centimeters).  
38 C.F.R. § 4.118, DC 7801 (effective August 30, 2002).

The Veteran's service treatment records show that, at his 
enlistment physical examination in January 1966, he denied 
any relevant medical history and clinical evaluation was 
normal.  A treatment noted dated on January 31, 1966, noted 
that the Veteran was on "medical hold up" for "trouble 
with testicles." The diagnoses included left varicocele and 
the Veteran was returned to full duty.

In April 1966, it was noted that the Veteran reported a 
history of left varicocelectomy and swelling since surgery in 
June 1965.  Physical examination showed left scrotal 
enlargement with tenderness on the testis and epididymis.  
"It appears that a large hydrocele is present."  No hernia 
was noted.  The Veteran denied any problems voiding.  The 
Veteran's urine was negative on 2 occasions.  The provisional 
diagnosis was left hydrocele.

In June 1966, the Veteran reported that his symptoms were 
"about the same."  Physical examination showed a left 
hydrocele and enlarged epididymis, normal testis.  The in-
service examiner stated, "I do not feel surgery on the 
hydrocele would give significant relief of his symptoms."  
Instead, the examiner advised that the Veteran's military 
occupational specialty (MOS) should be changed "so he could 
avoid strenuous physical activity" or he should be 
considered for a Medical Board.  The provisional diagnosis 
was left hydrocele.

In July 1966, the Veteran complained of persistent left 
scrotal enlargement and accompanying pain.  Physical 
examination showed a normal penis and testicles and a lesion 
on the left scrotum.  The impression included a left 
hydrocele and epididymitis.

The Veteran was hospitalized in November 1966 for a left 
hydrocelectomy.  At that time, it was noted that the Veteran 
complained of left scrotal enlargement.  The Veteran's 
medical history of a left varicocelectomy in 1965 was noted.  
Physical examination showed an enlarged, soft, cystic, 
smooth, and non-tender left scrotum that was twice its normal 
size, and an indurated and tender left epididymis (globus 
major) that was twice its normal size.  Urinalysis was 
essentially negative.  Following surgery, it was noted that 
the Veteran returned to duty "in good general condition.  
Left scrotal pain has completely subsided after the procedure 
was done."  The final diagnosis was a left hydrocele which 
was incurred in the line of duty.

In December 1966, the Veteran complained of considerable pain 
in the left scrotum "which is swollen and tender."  The 
Veteran's recent left hydrocelectomy was noted.  Physical 
examination showed marked induration of the left fanica 
vaginalis and a tender and indurated epididymis (globus 
major).  The provisional diagnosis was post-operative 
hydrocelectomy.

In January 1967, it was noted that the Veteran was "status 
quo" and his status-post left hydrocelectomy was 
"satisfactory."  The Veteran's left scrotal wound was well-
healed and there was a mild left varicocele.

In March 1967, the Veteran complained of intermittent left 
scrotal pain and swelling since his surgery.  Physical 
examination showed a moderately swollen left scrotum, a 
tender epididymis, and a mildly tender prostate.  The 
Veteran's urinalysis was negative.  The impression was 
swelling of the left scrotum of questionable etiology.

In August 1967, the Veteran complained of recurrent pain and 
swelling in the left scrotum.  It was noted that the Veteran 
was having normal post-operative changes from a 
hydrocelectomy.  The provisional diagnosis was recurrent left 
hydrocele.

In September 1967, the Veteran complained of a very tender 
and large left varicocele.  The in-service examiner stated 
that he did not think that this was a recurrent hydrocele.  
The provisional diagnosis was left varicocele with a question 
of whether it was secondary to surgery.

In February 1968, the Veteran complained of recurrent 
intermittent left testicular mass which he called "a 
disappearing hydrocele."  The Veteran's history included a 
left hydrocelectomy.  Physical examination showed a normal 
penis and meatus, a normal scrotum, bilateral descended 
testicles, dilated veins on the left which increase on 
straining and were 1 inch in diameter.  The impressions were 
a left varicocele and no hydrocele present.  

In April 1968, it was noted that the Veteran "has been 
essentially on limited duty for [the] past 2 years . . . for 
left varicocele (hydrocelectomy)."  The Veteran complained 
of recurring left inguinal/scrotal discomfort and occasional 
"swelling" of the scrotum.  Physical examination showed 
only a few dilated scrotal veins present (varicocele).  The 
in-service examiner stated, "There probably is no physical 
reason why scrotal support would not allow [the Veteran] to 
resume full duty."  The provisional diagnosis was a left 
varicocele.

In September 1968, it was noted that the Veteran's left 
varicocele had recurred.

At his separation physical examination in March 1969, 
clinical evaluation was normal except for several scars.  It 
was noted that the Veteran was status-post-operative left 
hydrocelectomy for a tender and enlarged left epididymis.  

The post-service medical evidence shows that the Veteran was 
hospitalized at a VA Medical Center in January 1991 for 
alcohol dependency.  While hospitalized, the Veteran 
complained of a tender, slightly swollen left epididymis.  He 
reported a history that his left epididymis had "hurt for 
years."  He also reported his in-service left hydrocele and 
varicocele surgery.  Physical examination showed a tender 
left testicle.  The impression was mild epididymism.  At his 
discharge, the Axis III diagnosis was epididymitis.

On VA outpatient treatment in February 1993, the Veteran 
reported a history of epididymitis and an in-service 
operation for a varicocele.  Physical examination showed 
tender testicles.

In December 1993, the Veteran's complaints included pressure 
in the left testicle.  Physical examination showed a painful 
left testicle.  Urinalysis was within normal limits.

On VA examination in November 2002, the Veteran's complaints 
included intermittent swelling and chronic tenderness in the 
left scrotum since a varicocele and hydrocele were removed 
surgically in 1966.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran denied any problem with recurrent urinary tract 
infections, renal colic, renal calculi, bladders stones, 
acute nephritis, hospitalizations related to the urinary 
tract, and any treatment for malignancies of the 
genitourinary system.  It was noted that the Veteran "is not 
in need of any form of catheterization, dilation or drainage 
procedures" or any special diet or medications for his 
scrotal complaints.  The Veteran reported getting up 3 to 
4 times a night to pass urine without straining and with a 
fair force or stream without intermittence.  His bladder felt 
empty went done.  He reported frequency of urination 
associated with increased fluid intake.  He denied any urine 
incontinence or burning or blood with urination.  Physical 
examination showed a circumcised penis, testicles down 
bilaterally and somewhat tender to palpation, symmetrical 
testicles in size and otherwise benign, tenderness on 
palpation of the epididymis bilaterally without enlargement, 
an enlarged vein running along the ductus deferens on the 
left side which was mildly tender, no vein enlargement and a 
benign ductus deferens on the right side, no inguinal 
hernias, and no hydrocele.  Scrotal ultrasound showed no 
evidence of intratesticular tumor or testicular torsion, 
small bilateral hydroceles, and a mild left varicocele.  It 
was noted that "in approximately 50 percent of the cases, 
when surgery is done to remove a hydrocele or a varicocele 
for resolution of pain, after the surgery the patient has as 
much or sometimes more pain post surgery than they did prior 
to having the surgery."  The diagnoses were left scrotal 
pain post-hydrocelectomy with recurrence of varicocele and 
small bilateral hydroceles.

On VA outpatient treatment in March 2003, the Veteran's 
complaints included chronic testicular discomfort.  His 
history included a cyst in the scrotum which was operated on 
in service in 1966.  Objective examination showed tenderness 
in both posterior testicles but no masses, swelling, or 
cysts.  A scrotal ultrasound showed no evidence of 
intratesticular tumor or testicular torsion, small bilateral 
hydroceles, and a mild left varicocele.  The assessment 
included small hydroceles.

In June 2003, the Veteran complained of bilateral orchalgia 
which had worsened significantly in the past 2 years.  He 
reported "a life-long history of bilateral orchalgia," test 
pain beginning in active service, an in-service left-sided 
hydrocelectomy and varicocelectomy.  He also reported 
intermittent swelling in the left scrotum which was worse on 
activity.  Physical examination showed palpably normal testes 
bilaterally, a report of subjective tenderness "but he 
tolerated the exam without difficulty," subtle bilateral 
varicoceles, slightly larger on the left, no obvious 
hydroceles, no inguinal hernias, and a normal penis and 
glans.  A private ultrasound was reviewed and showed normal 
testicles with no masses, small bilateral hydroceles, and a 
left-sided 3-4 millimeter varicocele.  The impressions were 
orchalgia and left varicocele.

In April 2004, the Veteran's complaints included chronic left 
testicle pain which was worsening.  He denied any dysuria or 
frequency.  Objective examination showed a left varicocele 
with a very tender epididimus.  The assessment included 
chronic varicocele with possible epidymitis.

In June 2004, the Veteran's complaints included chronic pain 
in testicles from varicoceles.  He reported that Darvocet 
worked well for his testicle pain.  The assessment included 
chronic testicle pain with a question of whether it was due 
to varicocele or hydrocele.

In a December 2004 statement, the Veteran contended that he 
experienced "constant discomfort due to the pain caused by 
the varicocele and it is this and the symptom of urinary 
frequency (nocturia) that more closely relates to my 
condition and not infection or dysuria."  He also contended 
that his service-connected left testicle disability should be 
rated by analogy to voiding dysfunction.

On VA examination in February 2005, the Veteran's complaints 
included left testicular pain.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran reported voiding "about every two 
hours during the day" and 3 to 4 times at night although he 
only voided small amounts of urine at night.  He denied any 
strain to start urinating.  He described his stream strength 
as weak.  He denied any stream intermittence, blood in his 
urine, or burning on urination.  He also reported a small 
amount of urinary incontinence "typically about twice a week 
[and] not enough that he needs to change his underwear."  He 
also reported having to void within 30 minutes of having 
finished voiding which occurred about 2 to 3 times a week.  
He reported his in-service surgery.  He denied any problems 
with recurrent urinary tract infections, renal colic, renal 
stones, bladder stones, any history of acute nephritis, and 
any hospitalizations related to his genitourinary system.  
The VA examiner noted that the Veteran did not need 
intermittent or continuous catheterizations, dilations, or 
drainage procedures and was not on any special diet.  He was 
on medication but "does not feel it has been of any benefit 
as far as his voiding symptoms go.  He has not noted that the 
stream has gotten better in strength."  He described his 
pain as present "all day, every day" and "as an achy, 
throbbing type of pain" in the scrotal sac.  He also 
reported experiencing some swelling in the scrotal sac with 
increased activity.  

Physical examination in February 2005 showed a circumcised 
penis with no plaques present, a centered urethra with no 
discharge or growths, both testicles descended and quite 
sensitive "to even light palpation" and tending "to be 
rubbery in nature," and benign epididymis bilaterally on 
palpation.  "Palpation over the posterior portion of the 
testicles did not seem to cause as much discomfort as 
palpating the sides and fronts of the testicles."  There was 
no discomfort on palpation of the spermatic cords 
bilaterally.  No inguinal hernias were present.  There was no 
penile deformity.  Urinalysis was benign.  Scrotal ultrasound 
showed no evidence of intratesticular mass lesion or 
testicular torsion on either side and a right varicocele.  
The VA examiner opined that the Veteran's getting up 3 to 
4 times a night to void was less likely than not caused by 
his bilateral orchalgia or the result of the in-service 
hydrocelectomy or varicocelectomy done in 1966.  This 
examiner noted that, because the Veteran reported sleeping on 
his stomach, this "would put increased pressure on the 
bladder and could be one reason he feels the need to get up 
more often at night."  This examiner noted further that the 
Veteran's reported symptoms of a weak stream, the bladder not 
always feeling empty when done, and getting up 3 to 4 times 
at night to void "are common in people with prostate 
hypertrophy."  This examiner concluded that the Veteran's 
getting up at night was as likely as not due to prostatic 
hypertrophy.  The diagnoses were chronic bilateral orchalgia, 
a small varicocele on the right spermatic cord, and a 
5 millimeter tunical cyst at the superior aspect of the left 
testis.

On VA examination in August 2008, the Veteran's complaints 
included residual bilateral testicle pain since in-service 
surgery to remove a hydrocele and to correct varicoceles.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records.  The Veteran took medication 
3 times a day for pain.  The Veteran reported awakening 3 to 
6 times per night to urinate but denied any urinary 
incontinence or wearing any pads.  The Veteran's urinary 
symptoms included urgency, hesitancy/difficulty starting 
stream, weak or intermittent stream, and dribbling.  The 
Veteran denied experiencing dysuria, straining to urinate, 
hematuria, urine retention, urethral discharge, urinary 
leakage, a history of recurrent urinary tract infections, a 
history of obstructed voiding (urinary retention), a history 
or urinary tract stones, a history of renal dysfunction or 
renal failure, a history of acute nephritis, and a history of 
hydronephrosis.  There also was no history of 
hospitalizations, drainage procedures requires, or other 
intensive management other than chronic pain medication.  

Physical examination in August 2008 showed a normal bladder, 
urethra, and penis, a normal left testicle, a normal right 
testicle with tenderness to palpation, a normal prostate, a 
small, faint, 1 centimeter x 0.3 centimeter surgical scar at 
the left side of the scrotum which was asymptomatic with no 
tissue loss, pain, or abnormal sensation, and normal seminal 
vesicles.  Urinalysis was essentially negative.  Testicular 
ultrasound showed unusual circumferential hypoechoic border 
of the left testicle suggesting fibrous encapsulation of 
uncertain etiology.  "Whether or not this may relate to 
prior instrumentation of the scrotum is uncertain."  The 
left testicle otherwise was normal with normal blood flow and 
no evidence of tumor or infection.  The right testicle was 
normal.  Mild left and minimal right scrotal varicoceles were 
noted.  A benign 5 millimeter cyst of the left testicular 
tunica albuginea was noted.  Renal and bladder ultrasound 
showed significant post-void urinary bladder residual.  The 
Veteran reported that he had retired in 2001 due to carpal 
tunnel syndrome and ulnar neuropathy.  

The VA examiner opined that the Veteran's history of urinary 
frequency and nocturia was less likely than not related to 
his post-operative residuals "as this has been an issue only 
for the past 7 years per [the Veteran's] history and 
correlates more with lower urinary tract symptomatology."  
The examiner stated that his rationale was that Veteran 
reported that his urinary frequency had been occurring for 
about 7 years or more than 30 years after the in-service 
surgery to treat the left hydrocele.  This examiner noted 
that there was no indication of chronic or persisting 
nocturia, urinary frequency, or recurrent urinary tract 
infections in the service treatment records.  This examiner 
concluded, "I can think of no mechanism whereby surgical 
intervention to remove a hydrocele which is a sack-like 
structure involving the tunica vaginalis which surrounds the 
testis, could contribute to lower urinary tract outlet or 
bladder irritability symptomatology such as urgency, 
nocturia, frequency or painful urination."  With respect to 
the surgical scar from the in-service hydrocelectomy, the VA 
examiner opined, "There are no physical findings related to 
this scar that would cause any symptoms."  The diagnoses 
were status-post left testicular surgery (left 
hydrocelectomy) with chronic orchalgia.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for a left testicle disability.  The Veteran 
was treated in service when a hydrocele was removed 
surgically from his left testicle.  The Veteran's service 
treatment records also show that he was treated on several 
occasions for pain and swelling in the left scrotal area 
following this in-service surgery.  It was noted that the 
Veteran was status-post-operative left hydrocelectomy for a 
tender and enlarged left epididymis at his separation 
physical examination although clinical evaluation was normal.  
The post-service medical evidence shows that the Veteran 
continues to experience pain in the left scrotal area and 
recurrent left varicoceles.  It appears that his complaints 
of scrotal pain are the basis for the 10 percent rating 
currently assigned for a left testicle disability under 
38 C.F.R. §§ 4.115a, 4.115b, 4.118, DC 7525-7804.  See 
38 C.F.R. §§ 4.115a, 4.115b, 4.118, DC 7525-7804 (effective 
before and after August 30, 2002).  

Although the Veteran currently is receiving the maximum 
disability rating available for painful scars under DC 7804, 
there is no objective evidence that his left testicle 
disability merits a higher initial rating under other 
potentially applicable DC's.  The Veteran has contended that 
his left testicle disability should be evaluated by analogy 
to voiding dysfunction.  See 38 C.F.R. § 4.115a.  A 
20 percent rating for voiding dysfunction requires a daytime 
voiding interval between 1 and 2 hours or awakening to void 
3 to 4 times a night; although the Veteran has reported that 
he awakens to void 3 to 4 times a night, the VA examiner 
opined in February 2005 that this reported symptom was less 
likely than not caused by or the result of the in-service 
hydrocelectomy or varicocelectomy done in 1966.  Instead, the 
VA examiner concluded that the Veteran's report that he got 
up 3 to 4 times at night to void was a common symptom of 
prostate hypertrophy and was as likely as not due to 
prostatic hypertrophy.  The Veteran also has denied 
repeatedly to his post-service treating physicians any 
history of recurrent urinary tract infections, obstructed 
voiding, or acute nephritis.  In February 2005, the Veteran 
reported a small amount of urinary incontinence "typically 
about twice a week [and] not enough that he needs to change 
his underwear"; however, at his most recent VA examination 
in August 2008, the Veteran denied any urinary incontinence.  
Accordingly, the Board finds that the Veteran is not entitled 
to a higher initial rating for a left testicle disability 
under 38 C.F.R. § 4.115a by analogy to renal dysfunction, 
voiding dysfunction, urinary frequency, obstructed voiding, 
or urinary tract infection.  Id.

There also is no objective evidence which would support a 
higher initial rating for the Veteran's left testicle 
disability under other potentially applicable DC's for scars.  
In August 2008, the VA examiner noted that there was a small, 
faint, asymptomatic, 1 centimeter x 0.3 centimeter surgical 
scar at the left side of the scrotum with no tissue loss, 
pain, or abnormal sensation.  This examiner opined, "There 
are no physical findings related to this scar that would 
cause any symptoms."  Accordingly, the Board finds that a 
higher initial rating for a left testicle disability is not 
warranted under either the former or revised DC's for 
evaluating scars.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected left testicle disability at any other time 
within the appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
August 2008, the Veteran reported that he had retired in 2001 
due to carpal tunnel syndrome and ulnar neuropathy.  Thus, 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that his left 
testicle disability has resulted in marked interference with 
his prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In fact, the Veteran has denied repeatedly any 
hospitalizations (other than the initial in-service 
hydrocelectomy) to treat his left testicle disability.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of- the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating greater than 10 percent for 
a left testicle disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


